
	

113 HR 2858 IH: Wildland Firefighters Protection Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2858
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To implement reforms to the Federal land management
		  agency fire programs in order to address the complexities of 21st century
		  wildfires in a more cost-effective and efficient manner.
	
	
		1.Short titleThis Act may be cited as the
			 Wildland Firefighters Protection
			 Act.
		2.DefinitionsFor the purposes of this Act—
			(1)the term
			 wildland firefighter means an employee of a Federal land
			 management agency, the duties of whose position are primarily to perform work
			 directly related to the prevention, control, suppression, and management of
			 wildfires, including—
				(A)an employee of a
			 Federal land management agency who is assigned to support wildland fire
			 suppression activities; and
				(B)an employee who is
			 transferred to a supervisory or administrative position from a position of
			 wildland firefighter (as defined by the preceding provisions of this
			 paragraph);
				(2)the term
			 Federal land management agency means—
				(A)within the
			 Department of the Interior, the Bureau of Land Management, the Bureau of Indian
			 Affairs, the National Park Service, and the Fish and Wildlife Service;
			 and
				(B)within the
			 Department of Agriculture, the Forest Service; and
				(3)the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code.
			3.Classification of
			 wildland firefighters
			(a)Requirements
				(1)In
			 generalWithin 30 days after the date of the enactment of this
			 Act, the Office of Personnel Management, in cooperation with the Federal land
			 management agencies, shall commence development of a separate and distinct
			 wildland firefighter occupational series that will more accurately reflect the
			 variety of duties performed by wildland firefighters.
				(2)DesignationThe
			 official title assigned to any occupational series established pursuant to
			 paragraph (1) shall include the designation of Wildland
			 Firefighter.
				(3)Positions
			 describedParagraph (1) applies with respect to any class or
			 other category of positions that consists primarily or exclusively of forestry
			 technician positions, range technician positions, or any other positions the
			 duties and responsibilities of which include—
					(A)significant
			 wildfire preparedness and suppression activities; or
					(B)activities
			 necessary to meet any other emergency incident to which assigned.
					(4)ConsultationCongress
			 encourages the Office of Personnel Management to consult with recognized
			 employee organizations, employee associations, and any other groups that
			 represent Federal wildland firefighters in carrying out this subsection.
				(b)Hazardous duty
			 differential not affectedSection 5545(d)(1) of title 5, United
			 States Code, is amended by striking all after except and
			 inserting an em dash and the following:
				
					(A)an employee in an
				occupational series covering positions for which the primary duties are
				wildland firefighting, as determined by the Office; and
					(B)in such other
				circumstances as the Office may by regulation prescribe;
				and
					.
			(c)Employees
			 currently in 401 seriesAny
			 individual who, as of the date of the enactment of this Act, holds a position
			 of wildland firefighter shall have the option of either remaining in the 401
			 series (as in effect on such date under chapter 51 of title 5, United States
			 Code) or being included in the new wildland firefighter series, as established
			 pursuant to subsection (a).
			4.Pay and
			 benefits
			(a)Portal-to-Portal
			 Compensation Pilot Program
				(1)In
			 generalIn the case of a
			 wildland firefighter, for full-time, part-time, and intermittent tours of duty,
			 hours of work officially ordered or approved in excess of 40 hours per week or
			 8 hours per day shall be considered overtime work, inclusive of all time the
			 firefighter is away from their official duty station assigned to an emergency
			 incident, in support of an emergency incident (including wildfires, hurricanes,
			 and other natural disasters to which employees are assigned) in support of an
			 emergency incident, or pre-positioned for emergency response, and shall be
			 compensable as work time in accordance with section 5542(a) of title 5, United
			 States Code, as amended by paragraph (2)(A). The provisions of this subsection
			 and the amendments made by this subsection comprise the portal-to-portal
			 compensation pilot program.
				(2)Requirements
					(A)Amendment to
			 title 5Section 5542(a) of title 5, United States Code, is
			 amended by adding at the end (as a flush left sentence) the following:
						
							Notwithstanding paragraphs (1) and
				(2), and only for the duration of the portal-to-portal compensation program
				under section 4 of the Wildland Firefighters
				Protection Act, for a wildland firefighter assigned to an
				emergency incident, assigned in support of an emergency incident, or
				pre-positioned for emergency response, the overtime hourly rate of pay is an
				amount equal to one and one-half times the hourly rate of the basic pay of the
				employee, and that entire amount is premium
				pay..
					(B)Fair Labor
			 Standards Act of 1938For the purpose of applying the provisions
			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 and following) with
			 respect to wildland firefighters, no violation referred to in such provisions
			 shall be considered to have occurred if the requirements described in the
			 amendment made by subparagraph (A) are met.
					(C)Duration and
			 scope of pilot programThe
			 pilot program shall be carried out by the Department of the Interior and the
			 Department of Agriculture—
						(i)for
			 a period not to exceed 3 calendar years beginning as of the start of the 2014
			 wildfire season; and
						(ii)with respect to wildland firefighters
			 holding positions within such geographic areas as the Secretary of Agriculture
			 shall, in consultation with the Secretary of the Interior, determine.
						(D)FundingNotwithstanding any other provision of law,
			 there shall be made available from the FLAME Wildfire Suppression Reserve
			 Funds, established by section 502(b) of the FLAME Act of 2009 (43 U.S.C.
			 1748a(b)), an amount—
						(i)sufficient to
			 carry out the portal-to-portal compensation pilot program; but
						(ii)only to the
			 extent that—
							(I)in the case of the
			 2014 wildfire season and any subsequent wildfire season during which the pilot
			 program is in effect, such amount exceeds
							(II)the average
			 corresponding expenses which were paid, with respect to wildland firefighters
			 holding positions within the geographic area or areas covered by the program
			 (as specified under subparagraph (C)(ii)) for the 2012 and 2013 wildfire
			 seasons.
							(E)ReportNo
			 later than 90 days after the completion of the pilot program, the Secretary of
			 the Interior and the Secretary of Agriculture shall submit to Congress a joint
			 report on the effectiveness of the pilot program. Such report shall address the
			 effect of the program with respect to—
						(i)recruitment and
			 retention of wildland firefighters; and
						(ii)any
			 cost savings.
						(F)ExemptionEmployees compensated under the pilot
			 program shall, for the period of such program, be exempt from any limitation on
			 premium pay under section 5547 of title 5, United States Code.
					(b)Hazardous duty
			 differential To be treated as part of a wildland firefighter’s base pay for
			 retirement purposes
				(1)In
			 generalSection 8331(3) of title 5, United States Code is
			 amended—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by inserting and at the end; and
					(C)by adding after
			 subparagraph (H) the following:
						
							(I)with respect to a
				wildland firefighter (as defined by section 2 of the
				Wildland Firefighters Protection
				Act), any pay differential received under section
				5545(d);
							.
					(2)Conforming
			 amendmentSuch section 8331(3) is further amended, in the matter
			 following subparagraph (I) (as added by paragraph (1)(C)), by striking
			 subparagraphs (B) through (H) of this paragraph and inserting
			 subparagraphs (B) through (I),.
				(c)Hazardous duty
			 differential
				(1)In
			 generalIn the administration
			 of section 5545(d) of title 5, United States Code, the Office of Personnel
			 Management shall take such measures as may be necessary to ensure that, under
			 the schedule or schedules of pay differentials for duty involving unusual
			 physical hardship or hazard, a pay differential of 25 percent shall be payable
			 to an individual while serving as a member of a wildland firefighting
			 crew.
				(2)DefinitionFor purposes of this subsection, the term
			 wildland firefighting crew includes ground (hand crew, hotshot,
			 engine, and other fire apparatus personnel) and airborne (smoke jumper or
			 helitack) firefighting personnel on the fire line of any wildfire or prescribed
			 fuel treatment burn or fire, as further defined in regulations of the Office of
			 Personnel Management.
				(d)Buy back of
			 civilian time after 1989
				(1)In
			 generalAny individual who is
			 subject to the Federal Employees’ Retirement System as a firefighter (within
			 the meaning of section 8401 of title 5, United States Code) on the date of the
			 enactment of this Act shall be entitled to have any qualifying firefighter
			 service treated as creditable service under section 8411 of such title.
				(2)Qualifying
			 firefighter serviceFor purposes of this subsection, the term
			 qualifying firefighter service means, in connection with an
			 individual, any service—
					(A)which was performed by such individual, as
			 a wildland firefighter, after 1989 and before the date of the enactment of this
			 Act; and
					(B)for which such
			 individual was not allowed to receive retirement credit by reason of section
			 8347(g) or 8402(c) of such title 5.
					(3)Deposit
			 requirementCredit for a period of service may not be given under
			 this subsection unless the individual involved makes a deposit, in such manner
			 as the Office of Personnel Management may by regulation require, equal to the
			 employee contributions that would have been required (in the case of a
			 firefighter) for such period under section 8334(c) or 8422(a) of such title 5,
			 with interest.
				(4)CertificationThe
			 Office of Personnel Management shall accept the certification of the Secretary
			 of the Interior or the Secretary of Agriculture, as the case may be, concerning
			 whether an individual performed qualifying firefighter service and the length
			 of the period of such service the individual performed.
				
